Citation Nr: 1626927	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island




THE ISSUE

Entitlement to an effective date prior to June 22, 2012, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the case was remanded for additional development [by a Veterans Law Judge (VLJ) other than the undersigned].  The case has now been assigned to the undersigned VLJ.

In a May 2015 decision [by a VLJ other than the undersigned], the Board denied an effective date prior to June 22, 2012, for the assignment of a 60 percent rating for coronary artery disease (CAD).  Consequently, this matter is no longer before the Board.


FINDINGS OF FACT

1.  A July 2012 rating decision awarded the Veteran a TDIU rating, effective June 22, 2012 (the date on which the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were initially met).

2.  The evidence does not show that the Veteran's sole service-connected disability (CAD, rated 30 percent prior to June 22, 2012) precluded him from securing or following a substantially gainful occupation prior to June 22, 2012.


CONCLUSION OF LAW

An effective date prior to June 22, 2012, is not warranted for the award of a TDIU rating.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by a letter in February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been secured.  The RO arranged for pertinent VA examinations in March 2011 (with an addendum medical opinion in March 2012) and June 2012 (with an addendum medical opinion later in June 2012).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's CAD disability to constitute probative medical evidence adequate for evaluating the effective date of his TDIU rating during the applicable time period.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's May 2015 remand was fully completed, including obtaining a decision from the Director of Compensation Service addressing whether a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b), prior to June 22, 2012, is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the effective date for the Veteran's TDIU rating, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

If a Veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is to be considered by the Director of Compensation Service if the evidence suggests that such Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16(b).

In rendering a decision, the Court has held that the Director must comply with the same requirements as the RO that will implement the decision (as outlined in 38 U.S.C.A. § 5104) and provide a statement of reasons for the decision and a summary of the evidence considered.  Knowing the facts and the law that the Director relied on, the Board may then dutifully review whether the Director's decision was in accordance with the evidence of record and the requirements of the applicable regulation.  See Kuppamala v. McDonald, 27 Vet. App. 456-457 (2015).  The Court has held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  See Kuppamala, 27 Vet. App. at 456.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim; if so, the claim is denied.  If the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Factual Background

The evidence of record reflects that the Veteran was self-employed in construction as a builder until September 2005 (when he retired from that job after having his first heart attack), and that his highest educational attainment is one year of college.

A September 2010 private treatment record noted that the Veteran exercised using the treadmill and/or biking "qd." (every day).

On a February 2011 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ), the Veteran's private physician noted that the Veteran's METs (metabolic equivalent) level, as shown by diagnostic exercise testing, was 7.1 METs (i.e., > 5-7 METs).  The private physician opined that the Veteran's CAD impacted his ability to work, as follows: "No extreme physical exertion."

On March 2011 VA heart examination, it was noted that the Veteran's METs level was > 5-7 METs.  The VA examiner opined that the Veteran's CAD impacted his ability to work, as follows: "[The] Veteran is retired from Building Construction, 2005.  His daily activities are limited by angina, dyspnea, fatigue, and dizziness on mild to moderate exertion."  In a March 2012 addendum, the March 2011 VA examiner provided the following medical opinion, based on the findings of the March 2011 VA heart examination: "[The] Veteran's METs ranged > 5-7.  Based on [V]eteran's C&P [compensation & pension] clinical assessment and his METs level, his IHD does not preclude him from minimal physical employment and full-time sedentary employment."

On June 22, 2012 VA heart examination, it was noted that the Veteran's METs level was > 3-5 METs.  The VA examiner opined that the Veteran's CAD impacted his ability to work, as follows: "[The] Veteran worked as [a] contractor, can no longer work in this capacity, had to lift equipment and walk up ladders."  In a June 28, 2012 addendum, the June 2012 VA examiner provided the following medical opinion, based on the findings of the June 2012 VA heart examination: "[The] Veteran walked into my office from waiting room, he was winded, and examiner observed [V]eteran['s] face was red, and it took him several minutes to become composed.  [The] Veteran insisted that he uses his nitro[glycerin] at least 3 times a week, and that over the last year he feels that his symptoms have gotten worse.  Based on this, and his interview[,] I have determined a Mets of greater than 3 to 5."

In an August 2015 decision, a Decision Review Officer (DRO) outlined the pertinent evidence of record (including the Veteran's March 2012 VA Form 21-8940, pertinent VA treatment records, the March 2011 and June 2012 VA examination reports, and the Board's May 2015 remand).  The DRO noted that, while an effective date prior to June 22, 2012 for the TDIU rating was considered under 38 C.F.R. § 4.16(b), the evidence shows that the Veteran was limited in his ability (due to his service-connected CAD disability) prior to June 22, 2012 but "not necessarily precluded."  Based on the evidence of record, the DRO recommended a denial of an effective date prior to June 22, 2012 for the award of a TDIU rating.

In August 2015, the Director of Compensation Service conducted an administrative review regarding the question of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b), prior to June 22, 2012.  The Director noted his review of the evidence, including the August 2015 DRO decision.  [The Board notes that the Director included the following statement in his decision: "None of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevents employment now or has prevented past employment."  However, because the Veteran is only service-connected for one disability, and because he is already in receipt of a TDIU rating as of June 22, 2012, the Board finds that this statement is inaccurate, was erroneously included by the Director, and does not apply to the current case - and therefore, this statement will not be addressed in the Analysis below.]  The Director concluded his decision as follows: "The totality of the evidence does not show that the Veteran is unemployable under any circumstances because of the Veteran[']s CAD, prior to June 22, 2012.  The medical evidence indicates that the Veteran's CAD caused limitation of activity with no preclusion to occupational activity.  Therefore, entitlement to extra-schedular TDIU is not warranted pursuant to 38 CFR 4.16(b)."

Analysis

The Veteran filed his current claim for a TDIU rating on June 16, 2011.

A July 2012 rating decision awarded the Veteran a TDIU rating, effective June 22, 2012 (the date on which the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were initially met).

The Veteran has only ever been service-connected for one disability, CAD, rated 30 percent from August 31, 2010 through June 21, 2012, and rated 60 percent from June 22, 2012.  Therefore, prior to June 22, 2012, the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were not met.  Consequently, the Veteran is seeking an effective date prior to June 22, 2012 for his TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).

The Board has specifically considered the Veteran's statements that he has been unable to work in his regular profession as a builder since his first heart attack in September 2005.  Nevertheless, given the Veteran's educational attainment of one year of college, the Board finds that he would have still been able to obtain and sustain gainful employment prior to June 22, 2012 at least in a sedentary position.  The evidence of record has documented that, during the period of the current claim, the Veteran was still exercising every day (per a September 2010 private treatment record).  Thereafter, medical professionals rendered assessments that indicated he would be unable to engage in employment involving extreme physical exertion (per the February 2011 DBQ) or mild to moderate exertion (per the March 2011 VA examination).  Furthermore, the March 2011 VA examiner noted in the March 2012 addendum that the Veteran's heart disease did not preclude him from minimal physical employment and full-time sedentary employment.  [As of the date of the June 22, 2012 VA examination report, the evidence clearly reflects that the Veteran's CAD symptoms had worsened and rendered him unemployable, and his TDIU rating was awarded effective June 22, 2012.]

The Board has also dutifully reviewed the August 2015 decision of the Director of Compensation Service, and has determined that such decision is in accordance with the evidence of record and the requirements of the applicable regulation (in this case, 38 C.F.R. § 4.16(b)).  See Kuppamala, 27 Vet. App. at 456-457.  While the Director's August 2015 decision did not specifically cite to the Veteran's employment history or educational and vocational attainment, such decision did incorporate those factors by reference when noting the review of the evidence, including the August 2015 DRO decision (which specifically considered the Veteran's March 2012 VA Form 21-8940 which listed his employment history and educational and vocational attainment).  Therefore, the Board finds that the Director properly complied with 38 U.S.C.A. § 5104 in providing an adequate statement of reasons for the August 2015 decision and a summary of the evidence considered.

For the reasons outlined above, the Board finds that the preponderance of the evidence is against a finding that it was factually ascertainable at any time prior to June 22, 2012 that the Veteran's service-connected disability (CAD, rated 30 percent prior to that date) precluded him from securing or following a substantially gainful occupation consistent with his work history and education.  Accordingly, the Board finds that an effective date prior to June 22, 2012, for the award of a TDIU rating, is not warranted.


ORDER

An effective date prior to June 22, 2012, for the award of a TDIU rating, is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


